PER CURIAM.
This bill charged infringement of two patents. The court below, in its opinion, held neither of them infringed. The plaintiff appealed to this court. The thorough discussion of the art and patents in the opinion of the court below leaves little to be said. We agree with its conclusions, summarizing our general reasons therefor as follows:
The mechanism involved is not a safety device, but merely a time saver, which visually and automatically tells an inspector that a fuse concealed by a sheath protector has been broken, and thus obviates an examination of the interior of the sheath to see if a fuse is blown.
[1] The device made under the Hornsby & Anger patent was one where the main fuse had a shunt wire of smaller size and less electric carrying capacity. We are satisfied that the claims here in suit were addressed to and intended to cover such a device, and that that was indicated by the language (claim 5) “an auxiliary fuse member of small electric carrying capacity,” and (claim 6) “a member of small electric carrying capacity for normally holding said signal against operation.” We are therefore of opinion that these claims do not cover the defendant’s device, which, while it employed a small attenuated wire for holding its spring, such wire had no electrical connections, and did not, therefore, electrically perform the functional part which the shunt wire of the patent claims did.
[2] As to the second patent — Horton—we are of opinion the court below veiy properly restricted its claims to the particular device disclosed by the patentee. The art was a well-developed one, and the sphere of invention, if any existed, was restricted. The validity of *574the claims was not passed upon by the court below, nor shall we consider that question, for that court rightly decided that the defendant did not infringe. The patent showed a V-shaped cut in the fuse; th'e patentee placed a transverse connection, the details of which we need not describe, which was fastened at one end to the interior of the sheath and at the other to the -restrained indicator. The effect of this connection was to hold the fuse in situ, and when the fuse was ruptured the perforated mica sheath at the end of either connection, which had been held in place by the fuse, was released. This actuated the spring and consequently the indicator. This arrangement was one which the patentee makes a matter of substance, saying in the specification:
“Tbe function, of the plate E' and a wire e2 is to hold the fuse in a central position in the casing A against the tension of the spring F. Without this plate and wire the tension of the spring F might be sufficient to bend the fuse and allow said spring to move away from the casing when the fuse was not burned out.”
It will thus be seen that the location of the transverse wire at right angles to the fuse was a functional element in the device of the patentee. The use of the V-shaped cut in the fuse was old in the art, and we assume that the location of the transverse wire in engagement with the fuse, for the purpose of staying the fuse, was new; but neither of these elements is either physically or functionally present in the defendant’s device. It has a connecting wire, anchored at one side of the sheath and at the other on the spring; but such wire is neither transverse nor is it in any way connected with the fuse, so as to in any way restrain the movement of the fuse. When burned out by the blowing of the fuse, it permits the spring to move the indicator, and up to that time it holds the indicator in normal position; but up to that time it has no attachment to the fuse, and does not serve to keep it in position.
The court below, therefore, was clearly right in holding there was no infringement.